Citation Nr: 0301854	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-13 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to service connection for chronic asthma, for 
purposes of accrued benefits


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The appeal was remanded by the Board in February 1999.  


FINDINGS OF FACT

1.  A September 1997 RO decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision by official letter dated October 1, 
1997.  

2.  In May 1998 the appellant filed a notice of disagreement 
with the denial of the claim of service connection for the 
cause of the veteran's death.  The RO provided the appellant 
with a statement of the case addressing the issue of service 
connection for the cause of the veteran's death in May 1999.  

3.  The appellant did not file a timely substantive appeal 
with the VA regarding the issue of service connection for the 
cause of the veteran's death.  

4.  The veteran did not have chronic asthma prior to service 
and chronic asthma first manifested after service was not 
related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a timely substantive appeal of a 
September 1997 RO decision denying service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§  7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(b) 
(2002).

2.  Chronic asthma was not incurred in or aggravated during 
service for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the appellant and her representative have been provided 
with statements of the case and a supplemental statement of 
the case, as well as multiple letters, including an 
October 2002 letter, informing them of the governing legal 
criteria, the evidence considered, evidentiary development, 
and the reasons for the decisions reached.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  There is no indication that any 
additional relevant evidence exists and it is concluded that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the appellant, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Service Connection Death

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (2002).  

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); See Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Chavez v. Principi, 3 Vet. App. 542, 546 (1992) 
(Where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final.)  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9, ... or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2002).  A properly completed VA Form includes the signature 
of the claimant, his representative, or his guardian.  
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
Denied 119 S. Ct. 371 (1991).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d)(3); Roy, at 555.  

Upon request, the period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).  

In this case, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death by rating 
decision in September 1997.  The appellant was notified of 
that action by letter dated October 1, 1997.  She submitted a 
notice of disagreement in May 1998.

A statement of the case was issued on May 19, 1999.  The 
cover letter with the statement of the case informed the 
appellant that if she decided to continue her appeal she 
would need to file a formal appeal.  She was informed that 
she could do that by completing and filing the enclosed VA 
Form 9.  A February 1999 Board remand had previously provided 
information informing the appellant that to perfect her 
appeal of the issue of service connection for the cause of 
the veteran's death she would need to, after issuance of the 
statement of the case, submit a timely substantive appeal.  

Information supplied with the statement of the case informed 
the appellant that she must file the substantive appeal 
within 60 days from the date of the issuance of the statement 
of the case or within the remainder, if any, of the one-year 
period from the date of the letter notifying her of the 
action she had appealed.  

The appellant did not file a VA Form 9, or any correspondence 
relating to the appeal of the issue of service connection for 
the cause of the veteran's death within 60 days of the 
issuance of the statement of the case on May 19, 1999, and 
the one-year period from the date of the letter notifying her 
of the action appealed had already expired.  The appellant 
did not file a request for an extension of time.  
Accordingly, the appellant has not timely filed a substantive 
appeal of the issue of service connection for the cause of 
the veteran's death.  



II.  Service Connection Asthma

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  When chronic disease is shown 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributed to intercurrent causes.  A veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
when clear and unmistakable evidence demonstrates that an 
injury or disease existed prior to service.  38 U.S.C.A. 
§ 1132 (West 1991).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2002).  A history of preservice medical 
conditions, recorded at the time of induction examination, 
does not constitute notation of such conditions.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1995).  

It has been noted that the burden of showing that a disorder 
existed prior to service by clear and unmistakable evidence 
"is a formidable one."  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  In Kinnaman, the Board concluded that a 
"finding with respect to bilateral keratoconus on the 
veteran's initial detailed ophthalmology examination in 
service, shortly after he entered active duty, unequivocally 
establishes that the disorder preexisted the veteran's entry 
on active duty."  Id.  In reaching this conclusion, the Board 
noted that the veteran had not been afforded a detailed 
ophthalmologic examination when he entered active service.  
Id.  However, it was held that this evidence was not clear 
and unmistakable because a diagnosis shortly after service 
entry did not in and of itself "show clearly and unmistakably 
that the disease existed before service."  

Where death occurred on or after December 1, 1962, periodic 
monthly benefits authorized under laws administered by the 
VA, to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed two years prior to the last day of entitlement will, 
upon the death of such person, be paid to the surviving 
spouse.  38 C.F.R. § 3.1000(a)(1)(i).  

While some of the veteran's service medical records may have 
been burned in a fire in 1973, the reports of his service 
entrance and separation examinations and some treatment 
records exist.  The report of his November 1942 service 
entrance examination reflects that the veteran reported that 
he was a common laborer at that time and that his only 
physical defect was adenoids.  On examination the veteran's 
lungs were normal and his chest X-ray was negative.  No 
pertinent abnormalities were noted.  A service treatment 
record reflects that the veteran was seen for bronchitis in 
July and January of unknown years with the disposition being 
returned to duty.  He was seen for acute nasopharyngitis in 
April 1943.  The report of the veteran's December 1945 
service separation examination reflects that none was entered 
where all significant diseases were to be shown.  On 
examination the veteran's lungs were normal and no 
significant abnormality was shown on chest X-ray.  No 
relevant abnormality was noted on examination.  The examiner 
indicated that there was no disease found that would result 
in any disability or that was incurred in line of duty.  

Although the appellant has indicated her belief that the 
veteran had asthma prior to service and that it worsened 
during service, and has submitted statements from two 
acquaintances of the veteran indicating that the veteran had 
been sick with coughing since they had known the veteran, a 
period that began during the veteran's childhood, there is no 
indication that the appellant or the statement providers have 
any medical expertise.  As lay persons, they are not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the statements will not be accorded any probative 
weight in determining a medical diagnosis or medical 
etiology.  

Since the veteran's November 1942 service entrance 
examination reflects that he did not have asthma at that 
time, and there is no competent medical evidence indicating 
that he had asthma prior to his entry into active service, he 
is presumed to have been in sound condition at the time he 
entered active service.  

There is no competent medical evidence indicating that the 
veteran had chronic asthma during his active service or any 
chronic respiratory disability during his active service.  He 
was seen for nasopharyngitis and bronchitis during service, 
but at the time he was examined for service separation his 
lungs were found to be normal and chest X-ray revealed no 
significant abnormalities.  

Post service treatment records reflect that the first time 
the veteran was indicated to be treated for asthma was in 
April 1970.  A private treatment record, dated at that time, 
indicates an assessment of asthma.  The report of an April 
1976 private chest X-ray reflects that the veteran had 
emphysematous and bronchiectatic changes in both lung fields.  
During a September 1983 VA examination the veteran reported 
that he had had asthma since the early 1960's.  

In the absence of any competent medical evidence indicating 
that the veteran had asthma during his active service and 
competent medical evidence indicating that he did not have 
any chronic respiratory disability during his active service, 
as well as competent medical evidence first diagnosing asthma 
in 1970, a preponderance of the evidence is against a finding 
that the veteran had chronic asthma during his active service 
and is also against a finding that there is any relationship 
between the veteran's asthma, first shown to be diagnosed in 
April 1970, and his active service.  Therefore, a 
preponderance of the evidence is against the claim of service 
connection for asthma for purposes of accrued benefits.  


ORDER

A timely substantive appeal of a decision denying service 
connection for the cause of the veteran's death was not 
timely filed, and the appeal with respect to this issue is 
dismissed.  

Service connection for chronic asthma, for purposes of 
accrued benefits, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

